DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendments and remarks filed 11/16/20 are acknowledged. Claims 1, 7-8, 10, 12, 15, 20 have been amended. Claims 2, 5-611, 13-14, 16, 19, 21-23, and 26-29 have been canceled. Claims 1, 3-4, 7-10, 12, 15, 17-18, 20, 24, and 25 are pending and under examination. 
Withdrawn Rejections
The provisional rejection of claims 1,3-4, 7-8, 12,15, 17-18, 20 and 25 on the ground of nonstatutory double patenting as being unpatentable over claims 1-7, 9,11, 13,16-18, 20 and 22-26 of copending Application No. 15/977,929 (reference application) in view of Reshef et al. (WO 2014/085808 Al, published June 5, 2014), Murai et al. (JCI, 1999; 104(l):49-57) and O'Shaughnessy et al. (Biology of Blood and Marrow Transplantation 13:530-542 (2007)), is withdrawn in light of Applicant’s amendment thereto. See paragraph 8, page 4 of the previous rejection. 
The provisional rejection of claims 1,3-4, 7-8, 12,15, 17-18, 20 and 25 on the ground of nonstatutory double patenting as being unpatentable over claims 6-8,10-14 and 18-20 co-pending Application No. 15/119,103 (reference application) in view of Reshef et al. (WO 2014/085808 Al, published June 5, 2014), Murai et al. (JCI, 1999; 104(l):49-57) and O'Shaughnessy et al. (Biology of Blood and Marrow Transplantation 13:530-542(2007)), is withdrawn in light of Applicant’s amendment thereto. See paragraph 9, page 9 of the previous Office action.
The rejection of claims 7, 8, 10, 20 and 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
The rejection of claim 12 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, is withdrawn in light of Applicant’s amendment thereto. See paragraph 13, page 16 of the previous Office action.  
Maintained Rejections
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-4, 9, and 12 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Reshef et al. (WO 2014/085808 A1, published June 5, 2014). 
The instant claims are drawn to method of treating graft versus host disease in a subject in need of CCR5 immunomodulatory intervention consisting of: administering a competitive 
Reshef et al. teach a method of treating graft versus host disease comprising administering a CCR2 antagonist and a CCR5 antagonist (See abstract and page 3). Reshef et al. teach that the CCR5 antagonist is PRO 140 (See pages 11 and 14). Reshef et al. teach that a physician can monitor the individual during the course of the treatment and determine the appropriate dosage regime (See page 16). Regarding the limitations "wherein the competitive inhibitor results in increased cAMP levels in the subject" and "wherein the competitive inhibitor reduces cell migration in the subject", it should be noted that these limitations recite functional properties of the competitive inhibitor that are inherently present by administering the agent. Reshef et al. teach testing the subject to measure the immunomodulation triggered by the inhibitor by measuring chemotaxis inhibition in lymphocytes and monocytes and assessing PBMCs to determine the number of CD4-postive T cells, regulatory T cells and T-cell receptor excision circles to indicate recent emigrants from the thymus (See page 19). Reshef et al. teach that one or more CCR2 antagonist and CCR5 antagonist can be administered (See page 9). Regarding the limitation “treating a subject or preventing the development or progression of or reducing inflammation in a subject with GVHD”, the prior art method administers the same agent to the same population as required by the instant claims. Therefore, the prior art method would possess the same results as disclosed by Applicant’s. That is, the prior art method administers PRO 140 to a transplant subject to treat GVHD, and therefore, the method would inherently treat the inflammation associated with GVHD.  Reshef et al. teach that inhibition of CCR5 impairs chemotaxis of T-cells without affecting other T-cell functions, and significantly decreases visceral GVHD in humans (See page 2). Reshef et al. teach that antagonism of CCR2 and 
Applicant’s Arguments
Applicant argues that Reshef specifically discloses the “blockade of either CCR2 alone or both CCR5 and CCR2 together improves thymic recovery and thymic immune function, and prevents graft versus host disease (GVHD) and organ transplant rejection.” (Reshef, page 3, lines 5-8). Applicant argues that Reshef specifically points out that “[administration of a CCR5 antagonist alone for increasing thymic recovery of thymic function is not encompassed in the present disclosure.” Applicant argues that Rashef does not disclose monitoring the therapeutic effectiveness of such methods. 
Response to Arguments
Applicant’s arguments have been fully considered but they are not persuasive. In response to Applicant’s argument that Rashef et al. does not disclose the use of the CCR5 inhibitor alone, it should be noted that the claims recite “wherein the competitive inhibitor comprises PRO140”. The use of the transitional phrase comprising means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim. Although the transitional phrase consisting of is recited after the preamble, this is interpreted to exclude any additional steps in the method and is not interpreted to limit the competitive inhibitor because the claim recites “wherein the competitive inhibitor comprises PRO 140”. In response to Applicant’s argument that Rashef does not disclose monitoring the therapeutic effectiveness of such methods, Reshef et al. teach monitoring the individual during the course of the treatment and determine the appropriate dosage regime, which meets the limitation or monitoring the test subject to assess the therapeutic effectiveness of the competitive inhibitor.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-4, 7, 9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reshef et al. (WO 2014/085808 A1, published June 5, 2014). 
The instant claims are drawn to method of treating graft versus host disease in a subject in need of CCR5 immunomodulatory intervention consisting of: administering a competitive inhibitor to the CCR5 cell receptor that does not itself have CCL5 agonist activity; and reducing CCL5 ligand and CCR5 receptor signaling in the subject; testing the subject to measure the immunomodulation triggered by administration of the competitive inhibitor; monitoring the test 
Reshef et al. teach a method of treating graft versus host disease comprising administering a CCR2 antagonist and a CCR5 antagonist (See abstract and page 3). Reshef et al. teach that the CCR5 antagonist is Pro 140 (See pages 11 and 14). Reshef et al. teach that a physician can monitor the individual during the course of the treatment and determine the appropriate dosage regime (See page 16). Regarding the limitations "wherein the competitive inhibitor results in increased cAMP levels in the subject" and "wherein the competitive inhibitor reduces cell migration in the subject", it should be noted that these limitations recite functional properties of the competitive inhibitor that are inherently present by administering the agent. Reshef et al. teach testing the subject to measure the immunomodulation triggered by the inhibitor by measuring chemotaxis inhibition in lymphocytes and monocytes and assessing PBMCs to determine the number of CD4-postive T cells, regulatory T cells and T-cell receptor excision circles to indicate recent emigrants from the thymus (See page 19). Reshef et al. teach that one or more CCR2 antagonist and CCR5 antagonist can be administered (See page 9). Regarding the limitation “treating a subject or preventing the development or progression of or reducing inflammation in a subject with GVHD”, the prior art method administers the same agent to the same population as required by the instant claims. Therefore, the prior art method would possess the same results as disclosed by Applicant’s. That is, the prior art method administers PRO 140 to a transplant subject to treat GVHD, and therefore, the method would inherently treat the inflammation associated with GVHD.  Reshef et al. teach that inhibition of CCR5 impairs chemotaxis of T-cells without affecting other T-cell functions, and significantly decreases visceral GVHD in humans (See page 2). Reshef et al. teach that antagonism of CCR2 and CCR5 can decrease chemotaxis of T cells to host organs following stem cell transplantation or organ transplantation and thereby prevent GVHD (See page 5).

However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of treating GVHD to further adjust the dose the CCR5 inhibitor to achieve down regulation of cell migration given that Reshef et al. teach that decreasing chemotaxis of T cells to host organs following stem cell transplantation or organ transplantation prevents GVHD. Given that Reshef et al. teach that a physician can monitor the individual during the course of the treatment and determine the appropriate dosage regime, it would be obvious to one of ordinary skill in the to use T cell migration as an indicator of treatment efficacy when adjusting the dose of PRO 140, since inhibiting T cell migration treats GVHD. One of ordinary skill in the art would be motivated to adjust the dose of PRO 140 to achieve down regulation because doing so would prevent chemotaxis of T-cells without affecting other T-cell functions, and thereby treat GVHD.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses that if a technique has been used to improve one method,  and a person of ordinary skill would recognize that it would be used in similar methods in the same way, using the technique is obvious unless its application is beyond that person’s skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that “The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results”. 
Thus, the combination of prior art references to arrive at the claimed invention provided a prima facie case of obviousness, absent evidence to the contrary. 
Applicant’s Arguments 
Applicant argues that Reshef specifically discloses the “blockade of either CCR2 alone or both CCR5 and CCR2 together improves thymic recovery and thymic immune function, and prevents graft versus host disease (GVHD) and organ transplant rejection.” (Reshef, page 3, 
Applicant argues that Rashef et al. teach away from the claimed method. Applicant argues that the only experimental evidence provided in Rashef compares the absence of CCR2 and CCR5 receptors in transplanted bone marrow cells in the improvement in thymic recovery, and discloses that the role of CCR2 receptors appears to be of notably greater significance with respect to thymic recovery than the role of CCR5 receptors (with CCR2' ' bone marrow cells repopulating the thymus at about 8x the amount of CCR5' ' bone marrow cells).
Response to Arguments 
Applicant’s arguments have been fully considered but they are not persuasive. In response to Applicant’s argument that Rashef et al. does not disclose the use of the CCR5 inhibitor alone, it should be noted that the claims recite “wherein the competitive inhibitor comprises PRO140”. The use of the transitional phrase comprising means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim. Although the transitional phrase consisting of is recited after the preamble, this is interpreted to exclude any additional step in the method and is not interpreted to limit the competitive inhibitor because the claim recites “wherein the competitive inhibitor comprises PRO 140”. In response to Applicant’s argument that Rashef does not disclose monitoring the therapeutic effectiveness of such methods, Reshef et al. teach monitoring the individual during the course of the treatment and determine the appropriate dosage regime, which meets the limitation or monitoring the test subject to assess the therapeutic effectiveness of the competitive inhibitor. In response to Applicant’s arguments that Rashef et al. teach away from CCR5, disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 
Claims 1, 3-4, 8, 9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reshef et al. (WO 2014/085808 A1, published June 5, 2014) in view of O’Shaughnessy et al. (Biology of Blood and Marrow Transplantation 13:530-542 (2007)).
The instant claims are drawn to method of treating graft versus host disease in a subject in need of CCR5 immunomodulatory intervention consisting of: administering a competitive inhibitor to the CCR5 cell receptor that does not itself have CCL5 agonist activity; and reducing CCL5 ligand and CCR5 receptor signaling in the subject; testing the subject to measure the immunomodulation triggered by administration of the competitive inhibitor; monitoring the test subject to assess the therapeutic effectiveness of the competitive inhibitor; and wherein the competitive inhibitor comprises PRO 140.
Reshef et al. teach a method of treating graft versus host disease comprising administering a CCR2 antagonist and a CCR5 antagonist (See abstract and page 3). Reshef et al. teach that the CCR5 antagonist is PRO 140 (See pages 11 and 14). Reshef et al. teach that a physician can monitor the individual during the course of the treatment and determine the appropriate dosage regime (See page 16). Regarding the limitations "wherein the competitive inhibitor results in increased cAMP levels in the subject" and "wherein the competitive inhibitor reduces cell migration in the subject", it should be noted that these limitations recite functional properties of the competitive inhibitor that are inherently present by administering the agent. Reshef et al. teach testing the subject to measure the immunomodulation triggered by the inhibitor by measuring chemotaxis inhibition in lymphocytes and monocytes and assessing 
Reshef et al. do not teach adjusting a dose of the inhibitor to achieve increased cAMP levels.
However, O’Shaughnessy et al. teach that elevation of intracellular cAMP induces tolerance that can prevent GVHD lethality in vivo (See abstract and pages 538-540).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of treating GVHD to further adjust the dose the CCR5 inhibitor to achieve increased cAMP levels given that O’Shaughnessy et al. teach that elevation of intracellular cAMP induces tolerance that can prevent GVHD lethality. Given that Reshef et al. teach that a physician can monitor the individual during the course of the treatment and determine the appropriate dosage regime, it would be obvious to one of ordinary skill in the to use cAMP levels as an indicator of treatment efficacy when adjusting the dose of PRO 140, since increasing cAMP levels induces tolerance that can prevent GVHD. One of ordinary skill in 
Applicant’s Arguments 
Applicant argues that Reshef specifically discloses the “blockade of either CCR2 alone or both CCR5 and CCR2 together improves thymic recovery and thymic immune function, and prevents graft versus host disease (GVHD) and organ transplant rejection.” (Reshef, page 3, lines 5-8). Applicant argues that Reshef specifically points out that “[administration of a CCR5 antagonist alone for increasing thymic recovery of thymic function is not encompassed in the present disclosure.” Applicant argues that Rashef does not disclose monitoring the therapeutic effectiveness of such methods. 
Applicant argues that Rashef et al. teach away from the claimed method. Applicant argues that the only experimental evidence provided in Rashef compares the absence of CCR2 and CCR5 receptors in transplanted bone marrow cells in the improvement in thymic recovery, and discloses that the role of CCR2 receptors appears to be of notably greater significance with respect to thymic recovery than the role of CCR5 receptors (with CCR2' ' bone marrow cells repopulating the thymus at about 8x the amount of CCR5' ' bone marrow cells).
Response to Arguments 
Applicant’s arguments have been fully considered but they are not persuasive. In response to Applicant’s argument that Rashef et al. does not disclose the use of the CCR5 inhibitor alone, it should be noted that the claims recite “wherein the competitive inhibitor comprises PRO140”. The use of the transitional phrase comprising means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim. Although the transitional phrase consisting of is recited after the preamble, this is interpreted to exclude any additional step in the method and is not interpreted to limit the competitive inhibitor because the claim recites “wherein the competitive inhibitor comprises PRO 140”. In response to Applicant’s argument that Rashef does not disclose monitoring the 
Claim 1, 3-4, 9, 10, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reshef et al. (WO 2014/085808 A1, published June 5, 2014) in view of Olsen et al. (US Patent Application Publication 2007/0026441 A1, published February 1, 2007).
The instant claims are drawn to method of treating graft versus host disease in a subject in need of CCR5 immunomodulatory intervention consisting of: administering a competitive inhibitor to the CCR5 cell receptor that does not itself have CCL5 agonist activity; and reducing CCL5 ligand and CCR5 receptor signaling in the subject; testing the subject to measure the immunomodulation triggered by administration of the competitive inhibitor; monitoring the test subject to assess the therapeutic effectiveness of the competitive inhibitor; and wherein the competitive inhibitor comprises PRO 140.
Reshef et al. teach a method of treating graft versus host disease comprising administering a CCR2 antagonist and a CCR5 antagonist (See abstract and page 3). Reshef et al. teach that the CCR5 antagonist is Pro 140 (See pages 11 and 14). Reshef et al. teach that a physician can monitor the individual during the course of the treatment and determine the appropriate dosage regime (See page 16). Regarding the limitations "wherein the competitive inhibitor results in increased cAMP levels in the subject" and "wherein the competitive inhibitor reduces cell migration in the subject", it should be noted that these limitations recite functional properties of the competitive inhibitor that are inherently present by administering the agent. Reshef et al. teach testing the subject to measure the immunomodulation triggered by the inhibitor by measuring chemotaxis inhibition in lymphocytes and monocytes and assessing PBMCs to determine the number of CD4-postive T cells, regulatory T cells and T-cell receptor excision circles to indicate recent emigrants from the thymus (See page 19). Reshef et al. teach 
Reshef et al. do no teach replacing or supplementing maraviroc with PRO 140.
Olsen et al. teach that PRO 140 inhibits CCR5 but does not have CCL5 agonist activity. Olsen et al teach that PRO 140 has recently been shown to work synergistically with non-antibody CCR5 antagonists and teaches combination therapy with PRO140 and non-antibody CCR5 antagonist as a therapeutic approach (See paragraph 0174). Olsen et al. teach that PRO 140 may offer a fundamentally distinct, and in many ways complementary, product profile from that of small-molecule CCR5 antagonists (See paragraph 0029). Regarding the limitations "wherein the competitive inhibitor results in increased cAMP levels in the subject" and "wherein the competitive inhibitor reduces cell migration in the subject", it should be noted that these limitations recite functional properties of the competitive inhibitor that are inherently present by administering the agent.
It would have been obvious to one of ordinary skill in the art to modify the method of Reshef et al. to supplement PRO140 with maraviroc because Olsen et al. teach combination therapy with PRO140 and non-antibody CCR5 antagonist as a therapeutic approach. Given that Reshef et al. teach that more than one CCR5 antagonist can be administered in the method of 
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the method of Reshef et al. to additionally administer maraviroc because Olsen et al. teach that maraviroc is effective for treating GVHD. One would have been motivated to do so because each of the therapies have been individually taught in the prior art to be successful in treating GVHD. Moreover, the instant situation is amenable to the type of analysis set forth in In re Kerkhoven, 205 USPQ1069 (CCPA 1980) wherein the court held that it is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the very same purpose. The idea of combining them flows logically from having been individually taught in the prior art. Applying the same logic to the instant claims, one of ordinary skill in the art would have been imbued with at least a reasonable expectation of success that by administering PRO 140 in combination with maraviroc as taught in Reshef et al. in view of the teachings of Olsen et al., one would achieve a method for treating GVHD.
Additionally, KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007), discloses combining prior art elements according to known methods to yield predictable results, thus the combination is obvious unless its application is beyond that person's skill. KSR International Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) also discloses that "The combination of familiar element according to known methods is likely to be obvious when it does no more than yield predictable results". The combination would have yielded a reasonable expectation of success along with predictable results to one of ordinary skill in the art at the time of the invention. Thus, it would have been obvious to a person of ordinary skill in the art to combine prior art elements according to known methods that is ready for improvement to yield prima facie obvious in view of the teachings of the prior art, absent any convincing evidence to the contrary. 
Applicant’s Arguments 
Applicant argues that Reshef specifically discloses the “blockade of either CCR2 alone or both CCR5 and CCR2 together improves thymic recovery and thymic immune function, and prevents graft versus host disease (GVHD) and organ transplant rejection.” (Reshef, page 3, lines 5-8). Applicant argues that Reshef specifically points out that “[administration of a CCR5 antagonist alone for increasing thymic recovery of thymic function is not encompassed in the present disclosure.” Applicant argues that Rashef does not disclose monitoring the therapeutic effectiveness of such methods. 
Applicant argues that Rashef et al. teach away from the claimed method. Applicant argues that the only experimental evidence provided in Rashef compares the absence of CCR2 and CCR5 receptors in transplanted bone marrow cells in the improvement in thymic recovery, and discloses that the role of CCR2 receptors appears to be of notably greater significance with respect to thymic recovery than the role of CCR5 receptors (with CCR2' ' bone marrow cells repopulating the thymus at about 8x the amount of CCR5' ' bone marrow cells).
Response to Arguments 
Applicant’s arguments have been fully considered but they are not persuasive. In response to Applicant’s argument that Rashef et al. does not disclose the use of the CCR5 inhibitor alone, it should be noted that the claims recite “wherein the competitive inhibitor comprises PRO140”. The use of the transitional phrase comprising means that the named elements are essential, but other elements may be added and still form a construct within the scope of the claim. Although the transitional phrase consisting of is recited after the preamble, this is interpreted to exclude any additional step in the method and is not interpreted to limit the competitive inhibitor because the claim recites “wherein the competitive inhibitor comprises PRO 140”. In response to Applicant’s argument that Rashef does not disclose monitoring the 
New Rejection Necessitated by Applicant’s Amendment
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-4, 7-10, and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 has been amended to recite the transitional term “consisting of” after the preamble. This amendment is unclear because the body of the claim recites “wherein the competitive inhibitor comprises PRO 140”. It is unclear if Applicant intends for the transitional 
Claim Status
Claims 1, 3-4, 7-10, and 12 are rejected. 
Claim 15, 17-19, 20, 24, and 25 are allowed. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SANDRA E DILLAHUNT/Examiner, Art Unit 1646    

/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646